Stevens, J.,
delivered the opinion of the court.
Appellant as landlord sued out an attachment for supplies alleged to have been furnished his tenant, the appellee. Browning, the appellee filed his affidavit in replevin for the live stock and agricultural products seized, and gave bond for the forthcoming of the property. Issue was joined in the justice court, and *430from the judgment rendered by the justice of the, .peace an appeal was prosecuted to the circuit court. On the trial of the case in the circuit court the appellee moved to quash the attachment because as alleged it did not state the appellee was a tenant. This motion was overruled, presumably because the affidavit does in fact stajte that Browning is a tenant. Thereupon appellee filed three separate written documents or pleas. In the first plea he denies being a tenant of appellant. In the second plea he files a counter affidavit, denying the correctness of the landlord’s account, sets up credits which it was alleged he was entitled to on the account, and concludes by bringing the landlord out in debt to him, the tenant. In the third plea the appellee avers that a certain note for one hundred dollars claimed by the landlord was without consideration. Upon these issues a jury was impaneled and the case tried. At the conclusion of the testimony on behalf of the landlord, upon whom the burden of making out a case rested, there was a motion to exclude all of the testimony for the plaintiff and to grant the defendant a peremptory instruction. The ground of this motion is shown by the following quotation from the motion itself: “Because they never have shown where this crop was raised.” This motion was by the court sustained, and from the adverse judgment entered in favor of appellee this appeal was prosecuted.
The plaintiff testified among other things: “Mr. Browning arranged with me to make a crop on my place. He later arranged for a loan of one hundred dollars to make purchases.” That witness “furnished him with supplies,” and that these supplies were obtained to make a crop on. That “the crop was being gathered. I requested a number of times that Mr. Browning cease the gathering of that crop. He wouldn’t quit gathering it, so I sued out an attachment under my landlord’s lien.”- That the tenant was doing away *431with the crop, or “feeding it away.” That upon remonstrating with the defendant as to his disposition of the crop the defendant “said he had nothing to do with it —it was his hoy’s crop,” and thereupon denied owning the crop at all. Plaintiff also testified as to the correctness of the indebtedness claimed and the accuracy of the items for supplies furnished.
In the statutory form of pleadings prescribed by our Code, it is provided, among other things, by section 28-64 that “the plaintiff may, in proper case, unite the said replications, or he may reply any other facts constituting a legal answer.” By section 2855, Code of 1906, the tenant is expressly given a remedy against the landlord for an unlawful distress or seizure. In the present case the goods seized were replevied by the tenant, and in none of his pleadings did the tenant expressly raise any issue as to the particular farm or plantation upon which the crops were grown. The landlord testified about the condition of the crops, stating that they were insufficient to pay his demands and made other statements in reference to the “crop” for 1914. There is but one conclusion to be drawn from his testimony, and that is that he was ■ talking about the crop raised upon lands belonging to the witness, and the fair inference from all the testimony for the plaintiff is that the crops spoken of' by the witness were crops raised upon the leased premises. In view of the issues presented, it would be captious to say that the landlord as a witness should have accurately described his farm by governmental sections or by metes and bounds or to present a surveyor to show that the crops seized were indeed and in fact found upon the leased premises. Under the pleadings there was no dispute about that question; but, if there was, the general statements of appellant as a witness in his own behalf made out a case.
It was error to exclude the plaintiff’s testimony and to grant the defendant a peremptory instruction.

Reversed and remanded.